Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Ex Parte Quayle Action
 
1.	This application is in condition for allowance except for the following formal matters: 
A.	In claim 22, line 5, “whereby” should be changed to --wherein--.
B.	In claim 38, line 5, “phosphorous” should be changed to --phosphorus--.
C.	In claim 38, line 6, “whereby” should be changed to --wherein--.
D.	In claim 38, line 15, “whereby” should be changed to --wherein--.
E.	In claim 50, line 12, “and the catalyst of claim 1” should be deleted.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Status of Application
2.	This application is a 371 of PCT/US2018/042988, which was filed on 07/20/2018.
	Claims 1, 4, 6-7, 10-13, 15, 17-18, 22-23, 25-26, 28, 38, 40, 50, & 52 were originally presented in this application for examination.
	Claims 1, 4, 6-7, 10-13, 15, 17-18, 22-23, 25-26, 28, 38, 40, 50, & 52 are currently pending in this application.

Response to Election/Restrictions
3.	Applicant’s election without traverse of Group I, claims 1, 4, & 6 in the reply filed on 01/14/2022 is acknowledged.
4.	Claims 7, 10-13, 15, 17-18, 22-23, 25-26, 28, 38, 40, 50, & 52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/14/2022.

Specification
5.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Allowable Subject Matter
6.	Claims 1, 4, 6-7, 10-12, 22-23, 25-26, 28, 38, 40, 50, & 52 are allowable over the prior art made of record.  The following is a statement of reason(s) for allowing the claimed subject matter.
	The prior art does not appear to disclose or fairly suggest a catalyst having the fomula I, which is CoxMoyP, wherein: x ranges from about 0.4 to 1.0, and y ranges from about 0.1 to 0.5 (as recited in the instant claim 1).

Status of Withdrawn Claim(s)
7.	Claims 7, 10-12, 22-23, 25-26, 28, 38, 40, 50, & 52 are nonelected in the reply filed on 01/14/2022.  However, they have been rejoined with the elected product claims since the product claims are found allowable.
8.	Claims 13, 15, 17, & 18 are nonelected in the reply filed on 01/14/2022.  They are not subjected to rejoinder with the elected claims because they do not contain an allowable subject matter or depend upon an allowable claim.

Citations
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
10.	Claims 1, 4, 6-7, 10-13, 15, 17-18, 22-23, 25-26, 28, 38, 40, 50, & 52 are pending.  Claims 1, 4, 6-7, 10-12, 22-23, 25-26, 28, 38, 40, 50, & 52 are allowed.  Claims 13, 15, 17, & 18 are withdrawn due to none-elected (distinct) invention(s). 

Contacts
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
February 12, 2022